DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 02/10/2022 have been considered. As directed by the amendment, claims 1-2, 6-11 are amended. Accordingly, an action on the merits follows regarding claims 1-11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “between which it is disposed in a groove”, it is unclear the Applicant wants to mention by “it”, is it “a strand wire of the outer layer” or “a strand wire of the inner layer”?
Claim 2 recites “each of which is disposed in the spiral groove on the surface of the central wire”, it is unclear which spiral groove the Applicant wants to mention as there are more than one spiral grooves on the surface of the central wire.
the adjacent strand wires”, it is unclear “the adjacent strand wires” in claim 6 is the same or different from “two adjacent strand wires of the inner layer” in claim 1? Or adjacent wires of any strand wires of the inner layer and any strand wires of the outer layer? There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5, 7-11 are rejected as being indefinite as claims 3-5, 7-11 are dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky (US 20120240548)(hereinafter Zaretsky) in view of Parker (US 1183487)(hereinafter Parker).
Regarding claim 1, Zaretsky teaches a reinforcing cable (fig 2) having an increased degree of bonding, consisting of a central wire (1) and strand wires (2 and 3) helically arranged around it (1) in two concentric layers (fig 2), each of the strand wires (2) of the inner layer contacts the central wire (1) and two adjacent strand wires (2) of the inner layer, and the strand wires (3) of the outer layer are helically arranged at equal intervals from one another (para [0032], wires 3 closely fitting the wires 2 and being 120 degrees apart from each other), each of the wires (3) of the outer layer being in contact with two adjacent strand wires (2) of the inner layer, between which it is disposed in the groove (fig 2, para [0032], wires 3 are provided in the gaps between the wires 2).
Zaretsky does not teach spiral grooves are provided on the central wire in the direction of the cable lay with a pitch equal to the pitch of the cable lay, and the strand wires of the inner layer are disposed in the grooves. However, in the same field of endeavor, Parker teaches a round center wire 1 provided with helical grooves 2 in the body portion, around which are laid a plurality of wires 3, the wires 3 being laid helically in the grooves 2 of the center wire (figs 2-3, column 1, lines 40-45). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the center wire of Zaretsky with helical grooves in the body of the wire as taught by Parker for the benefit of locking the strand wire of the inner layer in place and providing no torsion to the wires and there is no tendency for the wires to untwist (Parker, column 2, lines 60-69).
Regarding claim 2, the modified Zaretsky teaches the reinforcing cable has six strand wires (2) of the inner layer (fig 2), each of which is disposed in the spiral groove on the surface of the central wire (Parker, fig 3), and three strand wires (3) of the outer layer (fig 32).
Regarding claim 3, Parker teaches the spiral grooves on the central wire are provided at equal intervals from one another (Fig 3).
Regarding claim 5, Zaretsky teaches the strand wires of the outer layer have a smaller section compared to the strand wires of the inner layer (fig 2, wires 3 have a small section by two cut sides by generating lines 6, compared to the wires 2).
Regarding claim 6, Zaretsky teaches spiral faces (spiral flat portions 4) that are continuous along a length are provided in facing areas of a surface of the adjacent strand wires (para [0032]), and the spiral faces are also provided in outwardly facing areas of a surface of the strand wires (2) of the inner layer (figs 1,2, the flat compressed surface on the outer portion of the wires 2 by the generating line 6).
Regarding claim 7, Zaretsky teaches the spiral faces are also provided in outwardly facing areas of a surface of the strand wires (3) of the outer layer (figs 2,3, the flat compressed surface on the outwardly facing areas of the surface of the wires 3 by generating line 6).
Regarding claim 8, Zaretsky teaches there is a periodic profile (in form of protrusions 5) on a surface of at least one strand wire (figs 2,3, para [0032]).
Regarding claim 9, Zaretsky teaches the periodic profile is in the form of inclined protrusions (5) above the surface of spiral faces in outwardly facing areas of the surface of the at least one strand wires (figs 2,3, para [0032]).
Regarding claim 10, Zaretsky teaches the central wire, the strand wires of the inner layer and the strand wires of the outer layer have an anti-corrosion coating (para [0006],[0015], it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the central wire, the strand wires of the inner layer and the strand wires of the outer layer have an anti-corrosion coating for the benefit of applying anticorrosion coating by excluding welded joints due to self-strengthening and flexibility of the nontensioned reinforcement with high coefficient of adhesion (para [0024]) ).
Regarding claim 11, Zaretsky teaches the main component of the anti-corrosion coating is zinc (para [0015]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky (US 20120240548) in view of Parker (US 1183487), further in view of Riggs (US 3391531)(hereinafter Riggs).
Regarding claim 4, Zaretsky does not teach the spiral grooves on the center wire are provided at alternating larger and smaller intervals from one another. However, in the same field of endeavor, Riggs teaches the wires 1 of the inner layer with alternating larger and smaller diameters are arranged around the core 2 (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the spiral grooves on the central wire of Zaretski to be provided at alternating larger and smaller intervals from one another to fit the arrangement of the wires with alternating larger and smaller diameters in the inner layer as taught by Riggs for the benefit of locking the strand wire of different diameters in place.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s arguments that Zaretsky does not teach the cables are for pre-stressed reinforcement, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Zaretsky teaches reinforcement cable and the production of cables which can be used for reinforcing single block constructions and other articles made of concrete (Zaretsky, abstract). As the cable of Zaretsky in view of Parker teach a reinforcement cable comprising the same structure of the claimed invention, then the modified cable of Zaretsky is capable for pre-stressed reinforcement.
In response to the Applicant’s arguments that the stability of the wire structure is achieved in Zaretsky due to a step of plastic compression in the production of the cable whereas such step is not disclosed in the claimed invention, it is noted that the features upon which applicant relies (i.e., the production of the wire does not include a step of plastic compression) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). And the specification also does not point out the production of the wire does not include a step of plastic compression.
In response to the Applicant’s arguments that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to modify the center wire of Zaretsky with helical grooves in the body of the wire as taught by Parker is for the benefit of locking the strand wire of the inner layer in place and providing no torsion to the wires and there is no tendency for the wires to untwist (Parker, column 2, lines 60-69).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732